956 A.2d 346 (2008)
196 N.J. 444
In the Matter of Constance L. KOSUDA, an Attorney at Law.
D-199 September Term 2007
Supreme Court of New Jersey.
September 17, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-096, concluding that CONSTANCE L. KOSUDA, formerly of TOMS RIVER, who was admitted to the bar of this State in 1982, should be censured for violating RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal), and good cause appearing;
It is ORDERED that CONSTANCE L. KOSUDA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.